                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD


FREDERICK C. RIERSON,

             Movant,

v.                                           Case No. 1:16-cv-05719
                                             Case No. 1:03-cr-00121-1

UNITED STATES OF AMERICA,

             Respondent.


                       MEMORANDUM OPINION AND ORDER

     Pending before the Court is Movant Frederick C. Rierson’s

(hereinafter “Movant”) Motion to Correct Sentence under 28 U.S.C.

§ 2255 (ECF No. 37).       This matter was referred to the Honorable

Dwane L. Tinsley for submission of proposed findings and a

recommendation for disposition pursuant to 28 U.S.C. §

636(b)(1)(B).    It is hereby ORDERED that the referral of this

matter to the Magistrate Judge is WITHDRAWN.

     On April 2, 2002, Movant pled guilty to one count of being a

felon in possession of a firearm, in violation of 18 U.S.C. §

922(g)(1).    On December 11, 2003, Movant was sentenced to 180

months in prison, followed by a three-year term of supervised

release.   (ECF No. 32).     His sentence included an enhancement

under 18 U.S.C. § 924(e)(1) on the basis that he had at least

three prior convictions for either a “violent felony” or a

“serious drug offense” as defined in 18 U.S.C. § 924(e)(2)
(hereinafter the Armed Career Criminal Act or the “ACCA”).1

     On June 26, 2015, the Supreme Court decided United States v.

Johnson, 135 S. Ct. 2551 (2015) (“Johnson”), holding that the

residual clause of the ACCA is unconstitutionally vague and

further finding that imposition of an increased sentence

thereunder violates due process.       On April 18, 2016, the Supreme

Court decided Welch v. United States, 136 S. Ct. 1257 (2016), in

which the Court determined that Johnson changed the substantive

reach of the ACCA, and therefore was a substantive, rather than a

procedural decision, because it affected the reach of the

underlying statute rather than the judicial procedures by which

the statute was applied. Therefore, the Court held that Johnson

announced a new substantive rule that applies retroactively to

cases on collateral review.

1
  The ACCA provides for a sentencing enhancement for a felon
possessing a firearm or ammunition when the defendant has three
prior convictions for violent felonies and/or serious drug
offenses. 18 U.S.C. §§ 922(g)(1) and 924(e)(1). The ACCA
defines a “violent felony” as a crime punishable … by
imprisonment for a term exceeding one year … that

     (i)   has as an element the use, attempted use, or
           threatened use of physical force against the person
           of another; or

     (ii) is burglary, arson, or extortion, involves use of
          explosives, or otherwise involves conduct that
          presents a serious potential risk of physical
          injury to another.

18 U.S.C. § 924(e)(2)(B) (emphasis added). The bolded portion of
this definition is known as the Act’s “residual clause.”


                                   2
     On June 24, 2016, the Office of the Federal Public Defender

was appointed to represent Movant to determine whether he is

entitled to any relief under Johnson.   (ECF No. 35).   That same

date, Movant filed the pending Motion to Correct Sentence under

28 U.S.C. § 2255 (ECF No. 37).   At that time, Movant was already

serving his three-year term of supervised release.   The United

States of America filed a Response to the section 2255 motion on

July 20, 2016 (ECF No. 42) and Movant filed a Reply on August 19,

2016 (ECF No. 43).

     By Memorandum Opinion and Order entered on February 15,

2018, Movant’s term of supervised release was terminated due to

his serious health condition and poor prognosis.    (ECF No. 46).

The Court has now received written notice from Movant’s probation

officer that Movant passed away on July 19, 2018.    Accordingly,

the Court FINDS that the requested relief is no longer possible.

     The power of the federal courts to adjudicate claims turns

on the existence of a case or controversy.   U.S. Const., art.

III, § 2; Daimler-Chrysler Corp. v. Cuno, 547 U.S. 332, 352

(2006).   “When a case or controversy ceases to exist because the

issue is no longer live or a party ‘lack[s] a legally cognizable

interest in the outcome[,]’ preventing the court from granting

effective relief, the claim becomes moot, and the court lacks the

constitutional authority to adjudicate the issue.”   Taylor v.

Riverside Regional Jail Authority, 2011 WL 6024499 *4 (E.D. Va.,

                                 3
Dec. 2, 2011) (citing Powell v. McCormack, 395 U.S. 486, 496

(1969) and North Carolina v. Rice, 404 U.S. 244, 246 (1971)).

     Movant's section 2255 motion is now moot by virtue of his

death.   See, e.g., Krantz v. United States, 224 F.3d 125 (2d Cir.

2000) (§ 2255 motion and motion for certificate of appealability

were rendered moot by death of movant).          Accordingly, Movant's

Motion to Correct Sentence under 28 U.S.C. § 2255 (ECF 37) is

hereby DENIED AS MOOT.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

     IT IS SO ORDERED this 26th day of February, 2019.

                          ENTER:


                         David A. Faber
                         Senior United States District Judge




                                    4
